FILED
                              NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CESAR AUGUSTO PAJUELO                             No. 07-74058
CHAVARRIA; ELILA APONTE DE
PAJUELO; et al.,                                  Agency Nos. A072-400-068
                                                              A073-123-163
               Petitioners,                                   A073-123-164

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Cesar Augusto Pajuelo Chavarria, his wife, Elila Aponte de Pajuelo, and

their daughter, natives and citizens of Peru, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their application for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS

v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we deny the petition for

review.

      Substantial evidence supports the agency’s conclusion that petitioners failed

to establish past persecution or an objectively reasonable fear of future persecution

on account of a protected ground, because they did not demonstrate that the

persons who attempted to force Chavarria to divulge accounting information were

motivated by more than a personal dispute. See Molina-Morales v. INS, 237 F.3d
1048, 1052 (9th Cir. 2001) (personal retribution is not persecution on account of a

protected ground). Accordingly, petitioners’ asylum claim fails.

      Because Chavarria failed to establish asylum eligibility, it necessarily

follows that he did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                      07-74058